Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 9, 2022, wherein claims 1-5 and 14-18 are amended and claims 9 and 10 are canceled.  This application is a national stage application of PCT/EP2018/057296, filed March 22, 2018, which claims benefit of foreign application EP17163501.4, filed March 29, 2017.
Claims 1-8 and 11-18 are pending in this application.
Claims 1-8 and 11-18 as amended are examined on the merits herein.

Withdrawn Rejections
The amendment to claim 1 adding a comma after the phrase “C6-14 aryl group” is persuasive to correct the identified grammatical error.
The amendment to claim 1 replacing the term “halogen” with “halo” is persuasive to correct the identified grammatical error.
The amendments to claims 2 and 3 deleting the word “as” are persuasive to correct the identified grammatical error.
The amendments to claim 2 deleting the phrase “such as phenyl, isopropyl, or methyl,” and to claim 18 deleting the phrase “such as a blocking group,” are persuasive to remove the rejections of these claims as indefinite, since the claims now clearly and unambiguously define what the relevant substituents are.  Therefore the rejections are withdrawn.
The amendment to claim 5 replacing the variable “Re” with “A’” is persuasive to render this claim definite because the variable has been replaced with one that is present in the base claim.

The rejection of claims 14-17 as indefinite is withdrawn.
The amendment to claim 18 replacing the phrase “B or B” with “B or D” is persuasive to remove the rejection of this claim as indefinite as the typographical error has been corrected.
The amendment to claim 18 incorporating text from dependent claims is persuasive to correct the improper multiple dependency of this claim.
The rejection of claim 18 for including the terms “MMTr,” DMTr,” and “alkyl” is withdrawn.
The further rejections allegedly under 35 USC 112(b) against claim 18 are withdrawn as reciting a process step in generic or broad terms does not necessarily render a claim indefinite.
The rejection of claims 1-18 under 35 USC 102(a)(1) for being anticipated by Glenresearch.com is withdrawn as this reference clearly does not disclose methods of cleaving locked nucleic acids from a solid support.

Specification
The disclosure is objected to because of the following informalities: the misspelling of the word “biradical” at p. 6 line 29, and the erroneous description of formula C as the beta-D configuration rather than the alpha-L configuration as pictured on p. 3.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “reminder” in the definition of R3 does not make sense and appears to be a misspelling of the word “remainder”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. (NPL reference 13 cited in PTO-1449 submitted 8/2/2019) in view of Guzaev et al. (NPL reference 9 cited in PTO-1449 submitted 8/2/2019)
Independent claim 1 is directed to a process comprising treating a conjugate of an oligonucleotide and a solid support with concentrated ammonium hydroxide at a specific temperature for a specific duration, wherein the oligonucleotide is attached to the solid support by a specific linker of formula (I) or (II) at the 3’- end, and furthermore wherein the 3’- terminal nucleotide is a locked nucleic acid (LNA) nucleotide.  Dependent claims 2, 3, and 5-8 further define specific structural features of the linking group and terminal nucleotide.  Dependent claim 11 further defines the reaction time used with the concentrated ammonia.  Dependent claim 15 requires either that the oligonucleotides does not comprise an acyl protected guanine or that it does not comprise an isobutyryl protected guanine. (i.e. it does not comprise both protected guanines simultaneously, although it may comprise one or the other) Dependent claim 17 specifies a particular length of the oligonucleotide.  Dependent claim 18 claims a process for solid phase synthesis of an oligonucleotide comprising specific process steps, and a specific structure for the linker and 3’- terminal nucleotide.
Ravikumar et al. discloses a linking group, referred to as Unylinker, having the structure described in formula I or A in the present claims. (p. 402 scheme 2, p. 403 figure 8) This linker is cleaved 
Ravikumar et al. further discloses synthesis of various chemically modified oligonucleotides on a solid phase support using this linker. (p. 405 right column second paragraph, p. 408 table 7) Of these chemically modified oligonucleotides, oligos 19, 20, 22, and 26 contained a LNA nucleotide at the 3’- end as required by the present claims.  The oligonucleotides are furthermore all between 10-25 nucleotides in length.  Furthermore according to the supporting information for this article (Reference included with 
Guzaev et al. discloses a solid phase linker having a similar structure and cleavage mechanism to the Unylinker used in the present claims. (p. 2380 figure 1, scheme 2) Guzaev et al. also discloses the time required for 95% release of various chemically modified oligonucleotides form the solid support using concentrated aqueous ammonium hydroxide at 300.15K. (p. 2381 table 1) Of the nucleotides tested, ones modified with 2’- methoxy or 2’- methoxyethoxy groups were cleaved in between 123-212 minutes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a much shorter cleavage time than that described by Ravikumar et al. to cleave oligonucleotides having a LNA nucleotide at the 3’- end form the Unylinker® support, for example less than 6 or less than 4 hours.  One of ordinary skill in the art would have made this modification in order to save time and avoid potential degradation of the oligonucleotides, and would have reasonably expected success in doing so because Guzaev discloses that shorter reaction times are effective for cleaving a similar linker.
Furthermore while as discussed above it has been concluded that the prior art discloses mixtures of both enantiomers of the Unylinker® structure including the specific one recited in the claims, and that the experiments described by Applicant in support of the claims used a material that was a racemic mixture as well, even assuming that this was not the case it would have been obvious to one of ordinary skill in the art at the time of the invention to use the enantiomer pictured in the claims.  Specifically this enantiomer is pictured as a commercially available material on p. 10 figure 1 of 
Therefore the invention taken as a whole is prima facie obvious.
While the present specification (p. 23 table 1) discloses the results of an experiment showing that locked nucleic acids are completely cleaved from a Unylinker® support within a period of less than 1 hour, as opposed to over 4 hours for DNA oligonucleotides, this table does not demonstrate a finding of unexpected results when comparing the present claims to the invention of Ravikumar.  The alleged unexpected result shows that LNA oligonucleotides are cleaved significantly faster than DNA oligonucleotides.  However, the closest prior art, for example Ravikumar, discloses synthesis not of DNA but of LNA or 2’-O- alkylated RNA oligonucleotides, which according to both table 1 in the present specification and table 1 of Guzaev et al. are already known to be cleaved much faster than DNA oligonucleotides.  Therefore there is no nexus between the choice to use LNA rather than, for example 2’-O-methyl or 2’-O-methoxyethyl nucleotides at the 3’- terminus and any unexpected improvement in the cleavage time required, and no finding of unexpected results compared to  the prior art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. in view of Guzaev et al. as applied to claims 1-3, 5-8, 11, 15, 17, and 18 above, and further in view of Seth et al. (Reference included with PTO-892)
The disclosures of Ravikumar et al. and Guzaev et al. are discussed above.  Ravikumar et al. in view of Guzaev et al. does not disclose a method wherein the LNA oligonucleotide has the specific structure (II) or (C) recited in the present claims.
Seth et al. discloses that standard LNA nucleotides have a beta-D- stereochemical conformation and exhibit increased potency compared to standard antisense oligonucleotides, but also increased hepatotoxicity. (p. 1 left column) Seth et al. further discloses alpha-L-LNA oligonucleotides. (p. 2 right 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make antisense oligonucleotides using alpha-L LAN oligonucleotides by the method described by Ravikumar and Guzaev.  One of ordinary skill in the art would have made this modification to the prior art by a rationale of applying a known improvement (alpha-L- LNA nucleotides) to a known product ready for improvement.  One of ordinary skill in the art would have reasonably expected success because Seth already discloses that these oligonucleotides are active as antisense RNA and less hepatotoxic than the existing beta-D- LNA oligonucleotides.
Therefore the invention taken as a whole is prima facie obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. in view of Guzaev et al. as applied to claims 1-3, 5-8, 11, 15, 17, and 18 above, and further in view of Moon et al. (“Development of New Protecting Groups for Guanine Residue in Oligodeoxyribonucleotide Synthesis”, Bull. Korean Chem. Soc., Vol. 12, No. 2, 1991, Reference included with PTO-892)
The disclosures of Ravikumar et al. and Guzaev et al. are discussed above.  Ravikumar et al. in view of Guzaev et al. does not disclose a method wherein the LNA oligonucleotide contains at least one N-acyl protected guanine base.
Moon et al. discloses protection of guanine nucleobases using a N-phenylacetyl protecting group at the exocyclic amine. (p. 197 figure 1) These protecting groups were cleaved using aqueous ammonium hydroxide. (p. 197 table 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the N-phenylacetyl protecting group to protect guanine bases in oligonucleotide synthesis methods such 
Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. in view of Guzaev et al. as applied to claims 1-3, 5-8, 11, 15, 17, and 18 above, and further in view of McBride et al. (“Amidine Protecting Groups for Oligonucleotide Synthesis”, J. Am. Chem. Soc. 1986, 108, 2040-204, Reference included with PTO-892)
The disclosures of Ravikumar et al. and Guzaev et al. are discussed above.  Ravikumar et al. in view of Guzaev et al. does not disclose a method wherein the LNA oligonucleotide contains at least one DMF-protected guanine base.
McBride et al. discloses amidine protecting groups for exocyclic amines of nucleotide bases. (p. 2041 left column third paragraph) In one embodiment N,N-dimethylformamide-protected guanosine phosphoramidites are disclosed. (p. 2044 scheme III) These protected guanines are seen to be equivalent to isobutyryl protected guanosine nucleosides but easier to prepare. (p. 2048 right column second paragraph) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the N-phenylacetyl protecting group to protect guanine bases in oligonucleotide synthesis methods such as those described by Ravikumar.  One of ordinary skill in the art would have made this modification because the art discloses that N-isobutyryl and N-DMF are equivalent protecting groups both usable for 
Therefore the invention taken as a whole is prima facie obvious.

Allowable Subject Matter
Nothing in the prior art suggests that any oligonucleotide, either LNA or 2’-O-alkyl oligonucleotide, would be fully cleaved in under 2 hours as recited in claims 12 and 13.  Therefore these claims are not rejected as one of ordinary skill in the art would not have reduced the cleaving time in prior art synthesis methods such as that of Ravikumar to under 2 hours.

Conclusion
Claims 1-8, 11, and 14-18 are rejected.  Claims 12 and 13 are objected to for dependent from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/16/2022